COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER ON MOTION FOR REHEARING

Appellate case name:      Patricia Ann Tope V. The State of Texas

Appellate case number:    01-12-00960-CR

Trial court case number: 1801347

Trial court:              Co Crim Ct at Law No 3 of Harris County

Date motion filed:        March 5, 2014

Party filing motion:      Appellant

       It is ordered that the motion for rehearing is      DENIED       GRANTED.


Judge’s signature: /s/ Evelyn V. Keyes
                          Acting individually           Acting for the Court

Panel consists of: Justices Keyes, Higley and Massengale


Date: April 1, 2014